Honorable Leonard Prewitt Executive Secretary Teacher Retirement System of Texas 1001 Trinity Street Austin, Texas
Honorable Joe Murphy Executive Director Employees Retirement System of Texas 1800 San Jacinto Austin, Texas 78711
Re: Whether employees of the School Tax Assessment Practices Board are members of the Teacher Retirement System of Texas or the Employees Retirement System of Texas.
Gentlemen:
You have requested our opinion regarding whether employees of the School Tax Assessment Practice Board are members of the Teacher Retirement System or the Employees Retirement System.
The School Tax Assessment Practices Board was established by the 65th Legislature. Education Code § 11.71-11.88, Acts 1977, 65th Leg., ch. 1, at 29. The same statute amended section 11.01 of the Education Code to read:
  The State Board of Education, the State Board for Vocational Education, the state commissioner of education, the School Tax Assessment Practices Board, and the State Department of Education shall comprise the Central Education Agency.
(Emphasis added).
Section 3.03 of the Education Code provides that, with certain exceptions,
  [e]very employee in any public school or other branch or unit of the public school system of this State is a member of the [teacher] retirement system as a condition of his employment.
`Employee' includes `any person employed to render service on a full-time, regular salary basis by . . . the Central Education Agency. . . .' Education Code § 3.02. Since the School Tax Assessment Practices Board is a component of the Central Education Agency, it seems clear that the Teacher Retirement System, rather than the Employees Retirement System, is the system which must extend coverage to Board employees. Accordingly, it is our opinion that all persons employed by the School Tax Assessment Practices Board on a full-time regular salary basis are members of the Teacher Retirement System.
 SUMMARY
All persons employed by the School Assessment Practices Board on a full-time regular salary basis are members of the Teacher Retirement System.
Very truly yours,
John L. Hill Attorney General of Texas
APPROVED:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee